     Case 1:21-cv-00560-NONE-SKO Document 5 Filed 04/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9     DAVID SABINO QUAIR, III,                            Case No. 1:21-cv-00560-NONE-SKO

10                         Plaintiff,                      ORDER VACATING AMENDED ORDER
                                                           GRANTING PLAINTIFF’S MOTION TO
11                                                         PROCEED IN FORMA PAUPERIS

12             v.                                          FINDINGS AND RECOMMENDATION
                                                           TO DENY PLAINTIFF’S MOTION TO
13     OFFICER CRU, et al.,                                PROCEED IN FORMA PAUPERIS

14                         Defendants.                     (Docs. 2 & 4)

15                                                         FOURTEEN (14) DAY DEADLINE
       _____________________________________/
16

17

18

19          On April 2, 2021, Plaintiff David Sabino Quair, III (“Plaintiff”), a state prisoner proceeding

20   pro se, filed a civil rights action pursuant to 42 U.S.C. § 1983 (Doc. 1) and requested leave to

21   proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (“Section 1915”) (Doc. 2). On April 8,

22   2021, the Court granted Plaintiff’s application to proceed in forma pauperis. (Doc. 4.) As Plaintiff

23   has at least three “strikes” under Section 1915(g), the amended order granting leave to proceed in

24   forma pauperis (Doc. 4) will be vacated.

25          As a state prisoner, Plaintiff is subject to 28 U.S.C. § 1915(g), which provides that “[i]n no

26   event shall a prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more

27   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court

28   of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state
     Case 1:21-cv-00560-NONE-SKO Document 5 Filed 04/21/21 Page 2 of 3


 1   a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious
 2   physical injury.”
 3              The Court notes that Plaintiff claims to have filed more than fifty lawsuits while incarcerated.
 4   (Doc. 1 at 2.) The Court also takes judicial notice of the following eight United States District Court
 5   Cases: (1) Quair v. CDCR HQ, No. 2:19–cv–01106–KJM–DB (E.D. Cal.) (dismissed January 21,
 6   2021, for failure to state a claim); (2) Quair v. CDCR-HQ, No. 5:18–cv–02595 PSG (ADS) (C.D.
 7   Cal.) (dismissed January 21, 2021, for failure to state a claim); (3) Quair v. Speer, No. 3:20–cv–
 8   00222–JD (N.D. Cal.) (dismissed June 22, 2020, for failure to state a claim following failure to file
 9   an amended complaint in response to a screening order dismissing complaint for failure to state a
10   claim); (4) Quair v. San Mateo Cty. Jail, No. 3:19–cv–08421–JD (N.D. Cal.) (dismissed March 9,
11   2020, for failure to state a claim); (5) Quair v. Brown, No. 3:20–cv–00716–JD (N.D. Cal.)
12   (dismissed April 17, 2020, for failure to state a claim following failure to file an amended complaint
13   in response to a screening order dismissing complaint for failure to state a claim); (6) Quair v. San
14   Mateo Cty. Jail, No. 3:19–cv–08463–JD (N.D. Cal.) (dismissed April 30, 2020, for failure to state
15   a claim); (7) Quair v. United States Dist. Ct., No. 8:19–cv–02392–JLS–DFM (C.D. Cal.) (dismissed
16   February 28, 2020, as frivolous); and (8) Quair v. CDCR–Office of Internal Affairs, No. 3:19–cv–
17   03136–JD (N.D. Cal.) (dismissed November 6, 2019, for failure to state a claim following failure to
18   file an amended complaint in response to a screening order dismissing complaint for failure to state
19   a claim).1 Each of these eight cases constitutes a “strike” under Section 1915(g) because the cases
20   were dismissed either as frivolous or for failure to state a claim before Plaintiff initiated the current
21   action on April 2, 2021. Thus, as Plaintiff has at least three strikes, he is precluded from proceeding
22   in forma pauperis unless, at the time he filed his complaint, he was under imminent danger of serious
23   physical injury. See 28 U.S.C. § 1915(g).
24              The Court has reviewed Plaintiff’s complaint and finds that his allegations do not satisfy the
25   imminent danger exception to Section 1915(g).2 Andrews v. Cervantes, 493 F.3d 1047, 1053−55
26   (9th Cir. 2007). Plaintiff raises claims regarding denial of access to courts, retaliation, and failure
27
     1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
28   2
         The Court expresses no opinion on the merits of Plaintiff’s claims.

                                                                  2
     Case 1:21-cv-00560-NONE-SKO Document 5 Filed 04/21/21 Page 3 of 3


 1   to safeguard his property. (Doc. 1.) There are no allegations in the complaint that Plaintiff was in
 2   any imminent danger of serious physical injury at the time the complaint was filed. (See Doc. 1.)
 3   Thus, Plaintiff has not satisfied the exception from the “three strikes” bar under 28 U.S.C. § 1915(g),
 4   and Plaintiff must pay the $402.00 filing fee if he wishes to litigate this action.
 5            Accordingly, the Court hereby VACATES the amended order granting Plaintiff’s
 6   application to proceed in forma pauperis (Doc. 4).
 7            Further, it is HEREBY RECOMMENDED that:
 8            1.      The motion to proceed in forma pauperis (Doc. 2) be DENIED, pursuant to 28 U.S.C.
 9                    § 1915(g); and
10            2.      Plaintiff be ORDERED to pay the $402.00 initial filing fee in full to proceed with
11                    this action.
12            These Findings and Recommendations will be submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)
14   days after being served with these Findings and Recommendations, Plaintiff may file written
15   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
16   Findings and Recommendation.” Plaintiff is advised that the failure to file objections within the
17   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”
18   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923
19   F.2d 1391, 1394 (9th Cir. 1991)).
20
     IT IS SO ORDERED.
21

22   Dated:        April 20, 2021                                   /s/   Sheila K. Oberto             .
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

                                                        3
